Appellant was convicted for violating a city ordinance prescribing a punishment for keeping fruit and candy stands on the streets of the city of Dallas, the fine imposed being $15. Appellant was tried in the City Court of the city of Dallas, and appeals. This being a prosecution for a violation of the city ordinances, said court had jurisdiction to try the case. Motion is made to dismiss the appeal, because the fine imposed is less than $20, this court, therefore, having no jurisdiction of this appeal. Section 31 of the charter of the city of Dallas provides: "No appeal shall lie from this [City Court] unless the fine imposed is $20 or more, and then only to the Court of *Page 310 
Appeals." We are of opinion that the legislature had the authority to impose this restriction upon the right of appeal from convictions had in said City Court. There are no constitutional restrictions that we are aware of in regard to appeals from convictions in city courts of violations of city ordinances. This being true, the jurisdictions of this court cannot attach to this appeal, because the amount of the fine imposed is under $20. The motion of the city attorney of the city of Dallas to dismiss this appeal is sustained, and the appeal is dismissed.
Dismissed.